Citation Nr: 1607897	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  06-12 245		)	DATE
					)
					)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent from May 30, 2006 to December 19, 2007; 20 percent from December 19, 2007 to April 9, 2013; and 40 percent thereafter for right lower extremity radiculopathy.

2. Entitlement to an initial rating in excess of 10 percent from May 30, 2006 to December 19, 2007; 20 percent from December 19, 2007 to April 9, 2013; and 40 percent thereafter for left lower extremity radiculopathy.

3. Entitlement to an initial rating in excess of 10 percent for neurogenic bladder.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2003 and June 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The October 2003 rating decision assigned a 20 percent rating for the Veteran's lumbar spine disability, effective August 1, 2003, and the April 2006 statement of the case assigned a 40 percent rating, effective August 1, 2003.  In a June 2006 rating decision, separate 10 percent ratings for the Veteran's right and left lower extremity radiculopathy were assigned.  Then, in an October 2008 rating decision, the ratings for the Veteran's right and left lower extremities were increased to 20 percent, effective December 19, 2007, and the May 2013 supplemental statement of the case increased the rating for the right lower extremity to 40 percent from April 9, 2013.   An October 2015 rating decision increased the rating for the left lower extremity to 40 percent, effective April 9, 2013.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a January 2010 supplemental statement of the case, the Agency of Original Jurisdiction (AOJ) indicated that the rating claims for the Veteran's bilateral lower extremity disabilities were not properly on appeal as no notice of disagreement had been filed with regard to the ratings assigned for the right and left lower extremity radiculopathy.  However, the separate ratings for the Veteran's right and left lower extremities were assigned during the adjudication of the Veteran's claim for an increased rating for his lumbar spine disability on the basis that the radiculopathy of the right and left lower extremity was part of the Veteran's lumbar spine disability, pursuant to Note 1 of the General Formula.  Therefore, in the May 2008 remand, the Board added those issues to the appeal.  For these same reasons, the Board has assumed jurisdiction of the initial rating assigned for the Veteran's neurogenic bladder in a November 2015 rating decision.

The appeal was remanded in October 2007, May 2008, July 2011 and June 2015 for further development, and it again returns to the Board for appellate review.  

In December 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO. A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1. From May 30, 2006 to December 19, 2007, the Veteran's right and left lower extremity radiculopathy was manifested by symptoms of pain and decreased sensation and resulting in a disability no greater than mild in severity. 

2. From December 19, 2007 to December 3, 2011, the Veteran's right lower extremity radiculopathy was manifested by symptoms of pain, weakness and decreased sensation and resulting in a disability no greater than moderate in severity. 

3. From December 19, 2007 to December 3, 2011, the Veteran's left lower extremity radiculopathy was manifested by symptoms of pain, weakness, decreased sensation, and absent ankle reflexes and resulting in a disability no greater than moderate in severity.

4. From December 3, 2011 forward, the Veteran's right lower extremity radiculopathy was manifested by symptoms of pain, paresthesias, fatigue, weakness, diminished sensation, and absent ankle reflexes resulting in a severe disability without the presence of muscle atrophy.

5.  From December 3, 2011 forward, the Veteran's left lower extremity radiculopathy was manifested by symptoms of pain, paresthesias, fatigue, weakness, diminished sensation, and absent ankle reflexes resulting in a severe disability without the presence of muscle atrophy.

6.  The Veteran's neurogenic bladder is manifested by voiding five to six times per day.


CONCLUSIONS OF LAW

1. From May 30, 2006 to December 19, 2007, the criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2015).

2. From May 30, 2006 to December 19, 2007, the criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2015).

 3. From December 19, 2007 to December 3, 2011, the criteria for an initial rating in excess of 20 percent for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2015).

4. From December 19, 2007 to December 3, 2011, the criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2015).

5. From December 3, 2011 to April 9, 2013, the criteria for an initial rating of 40 percent, but no greater, for right lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2015).

6. From December 3, 2011 to April 9, 2013, the criteria for an initial rating of 40 percent, but no greater, for left lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2015).

7. From April 9, 2013, the criteria for an initial rating in excess of 40 percent for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2015).

8. From April 9, 2013, the criteria for an initial rating in excess of 40 percent for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2015).

9.  The criteria for an initial rating in excess of 10 percent for the Veteran's neurogenic bladder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.115a, Diagnostic Code 7542 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in October 2007, May 2008, July 2011 and June 2015.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The October 2007 remand was issued so that a hearing could be scheduled, which was subsequently held in December 2007.  The May 2008, July 2011 and June 2015 remands ordered that VA examinations be scheduled.  The May 2008 remand also ordered that a VCAA letter provided and that outstanding VA and private treatment records must be obtained.  The post-remand record shows that the VA examinations were performed, and complete VCAA notice was sent, and available records obtained.  To the extent any VA examination is inadequate, that is addressed below.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  A June 2008 VCAA letter satisfied the duty to notify provisions for increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability ratings in general.  

Although the VCAA notice was issued after the initial adjudication of the Veteran's service connection claim, the Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. 
 § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes. Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. Mayfield, 444 F.3d at 1333.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2015) requires that the VLJ or Decision Review Officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ identified the issues on appeal, and the Veteran gave extensive testimony on his current symptoms and the severity of his bilateral lower extremity radiculopathy, with the assistance of his representative from The American Legion.  Thereafter, the VLJ asked questions to further ascertain the current symptomatology of the Veteran's right and left sciatic nerve disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The Veteran has not suggested any deficiency in the conduct of the hearings. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records, VA medical records, private treatment records, and the reports of May 2006, June 2008, November 2008, December 2011, April 2013, and October 2015 VA examinations were reviewed by both the AOJ and the Board.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran. Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology.  Only the October 2015 VA examiner indicates review of the claims file.  However, the Board finds that the lack of a claims file alone does not render the examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In rating claims, it is primarily the symptomatology present at the examination that is most probative to the claim.  As nothing suggests that the lack of a claims file resulted in any VA examiner documenting findings inconsistent with or less severe than otherwise outlined in the claims file, the Board determines that the May 2006, June 2008, November 2008, December 2011, and April 2013 VA examinations are adequate for rating purposes. 

The Board acknowledges the Veteran's December 2015 argument, through his representative, that for the question of "Does the Veteran have muscle atrophy?" the October 2015 examiner provided no response.  However, the examination questionnaire explicitly asks the examiner to consider whether the Veteran's disability is mild, moderate, moderately severe, or severe with marked muscle atrophy.  The response to that question requires consideration of whether there is muscle atrophy present.  For this reason, the Board does not find that examination inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.


III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In all cases, if later evidence indicates that the degree of disability increased or decreased following the assignment of a given rating, "staged" ratings may be assigned for separate periods of time within the appeal period based on facts found. Id.   



Right and left lower extremity radiculopathy

The Veteran's radiculopathy of the right and left lower extremities has been rated as 10 percent disabling prior to December 19, 2007; 20 percent disabling from December 19, 2007 to April 09, 2013; and 40 percent disabling thereafter, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 for paralysis of the sciatic nerve. 

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. 
§ 4.120 (2015). 

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Pertinent to the rating of neurological conditions, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Note.  

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by such organic changes will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, warrants a 10 percent rating.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  Moderately severe incomplete paralysis warrants a 40 percent rating.  Severe paralysis, with marked muscular atrophy, warrants a 60 percent rating.  Complete paralysis where the foot dangles and drops, there is no active movement possible below the knee, and flexion of knee is weakened or (very rarely) lost warrants an 80 percent rating.  Pertinent to the rating of neurological conditions, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Note.

The Veteran was afforded six VA examinations relevant to this appeal.  The May 2006 VA examiner documented subjective complaints of pain radiating down both legs.  Neurological exam revealed patchy dysesthesia or decreased sensation in the outer margin of both legs.  Ankle reflexes were symmetrical.  The examiner stated that the Veteran's lumbar radiculopathy of each leg was predominantly sensory and was to be considered mild at that time.

The June 2008 VA examination, the Veteran also had subjective complaints of severe constant burning pain radiating to both legs with numbness, tingling, weakness, weakness, and fatigue of both lower extremities.  Sensory examination revealed mild sensory loss noted and decreased motor function 3/5 in the right and left lower extremities.  The examiner indicated that the bilateral lower extremity radiculopathy was mildly active at the examination. 

In November 2008, the Veteran reported that the pain radiating down both his legs was now greater on the left side.  In addition, he related experiencing weakness in both legs, also greater on the left.  Neurological exam revealed weakness of the tibialis anterior muscle and gastrocnemius muscles on the left side of 4/5 and of the tibialis anterior muscle 4+/5 on the right side.  There was diminished sensation of the L5-S1 dermatome pattern of the left leg and L5 dermatome pattern of the right leg.  Left side ankle reflexes were absent.  No atrophy was noted.  The examiner documented a moderate degree of L5-S1radiculopathy of the left lower extremity and mild L5 radiculopathy involving the right lower extremity

At a December 2011 VA examination, the Veteran described pain and paresthesias radiating down both legs.  He also reported bilateral fatigue and weakness.  The examiner found diminished sensation in the L4-L5 dermatomal pattern of both lower extremities and to fine touch and temperature.  Ankle reflexes were absent bilaterally.  There was no atrophy.  The examiner stated that the Veteran had severe incomplete paralysis.

At the April 2013 VA examination, the Veteran reported severe pain radiating down the right lower extremity and a constant moderate degree of pain down the left lower extremity.  He also complained of numbness and paresthesias, severe on the right, and moderate on the left.  The examination revealed weakness of the right gastrocnemius muscle on the right side 4/5 on the left side the tibialis anterior is 4/5.  Ankle reflexes remained absent bilaterally.  There was diminished sensation in stocking distribution.  No atrophy was noted.  The examiner diagnosed incomplete sciatic neuropathy, severe on the right and moderate on the left.

The October 2015 VA examination report documents subjective complaints of pain and numbness in both of the Veteran's legs and feet.  Clinical examination revealed moderate constant pain bilaterally, moderate paresthesias and/or diasthesias and moderate numbness bilaterally, and severe intermittent pain on the left only.  There was no intermittent pain documented on the right.  Ankle strength was 4/5, and reflexes were 2+.  Decreased sensation was found in the lower leg and foot on the right and left.  The examiner stated that there was moderate incomplete paralysis of both the right and left sciatic nerves.    

In light of the above, the Board determines that from May 30, 2006 to December 19, 2007, a rating in excess of 10 percent is not supported by the evidence.  A 10 percent rating contemplates a mild disability that is predominantly sensory, including pain and decreased sensation, which was nature of the Veteran's right and left lower extremity disabilities during that period.  While purely sensory symptoms may be rated as moderate in some cases, the evidence does not establish that the Veteran had a moderate disability during this period to warrant a rating in excess of 10 percent.   

From December 19, 2007 to December 3, 2011, the Veteran's overall disability was no greater than moderate in nature.  The Veteran's sensory symptoms pf pain and decreased sensation were present, along with weakness of both lower extremities and absent ankle reflexes on the left.  Thus, the disability was more than sensory in nature, but the increased impairment was found to be no greater than moderate.  Consequently, a rating in excess of 20 percent is denied for the period from December 19, 2007 to December 3, 2011.

However, the Board determines that the Veteran's symptoms more closely approximate a moderately severe disability as of December 3, 2011.  At the December 2011 VA examination, the Veteran presented with pain, paresthesias, fatigue, weakness, diminished sensation, and absent ankle reflexes that the VA examiner described as an overall severe disability.  Even so, a rating in excess of 40 percent requires a severe disability with marked muscle atrophy.  No muscle atrophy was documented at the December 2011 VA examination, or the subsequent examinations in April 2013 or October 2015.  For these reasons, the Board determines that the Veteran's right and left lower extremity disabilities were no more than moderately severe from December 3, 2011 to April 9, 2013, and a rating of 40 percent, but no greater, is granted for each disability for that period.  As the right and left lower extremity radiculopathy was not severe with marked muscle atrophy at any point for the period from December 3, 2011 onward, the criteria for a rating in excess of 40 percent from December 3, 2011 are not met.  Consequently, a rating in excess of 40 percent from December 3, 2011 onward is not warranted. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As reflected by the above discussion, the Board has considered the benefit of the doubt and employed it in granting a rating of 40 percent, effective December 3, 2011.  However, for the periods from May 30, 2006 to December 19, 2007, December 19, 2007 to December 3, 2011 and from April 9, 2013, the preponderance of the evidence is against ratings in excess of those assigned.  Therefore, these claims are denied.

Neurogenic bladder

The Veteran's neurogenic bladder is rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.115a, Diagnostic Code 7542.  Neurogenic bladder is to be rated as voiding dysfunction. Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding. 38 C.F.R. § 4.115a. 

For urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence) a 20 percent rating is assignable for requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assignable for requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assignable for requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 

For urinary frequency a 10 percent rating is assignable for daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assignable for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assignable for daytime voiding interval less than one hour, or; awakening to void five or more times per night. 

For obstructed voiding, a 10 percent rating is assignable for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of (1) Post void residuals greater than 150 cc; (2) Uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is assignable for urinary retention requiring intermittent or continuous catheterization.

The October 2015 VA examiner determined that the Veteran has a diagnosis of bladder dysfunction associated with his service-connected lumbar spine disability.  Private and VA treatment notes reveal that that the Veteran experiences an inability to sense his bladder.  A June 2007 private treatment note states that the Veteran has bladder sphincter dysfunction, and complaints of difficulty emptying his bladder fully.  After voiding, 12 milliliters of urine was found to still be in the bladder. February 2010 VA treatment notes show that he reports trouble holding his urine and that he empties his bladder five to six times per day.  

The 10 percent rating assigned for the Veteran's neurogenic bladder contemplates urinary frequency of daytime voiding five to six times (every two to three hours).  A rating in excess of 10 percent requires voiding every one to two hours during the day, use of absorbent materials that need to be changed less than twice per day, or urinary retention needing intermittent or continuous catheterization.  None of these manifestations are demonstrated by the medical evidence of record, including the Veteran's statements.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Consequently, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for neurogenic bladder.  Gilbert, 1 Vet. App. at 53.

Extra-schedular rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
 §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's sciatic nerve disabilities result in loss of sensation, pain, weakness, fatigue, and absent reflexes bilaterally.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  His neurogenic bladder disability manifests in urinary frequency.  38 C.F.R. § 4.115a, Diagnostic Code 7524 (2015).  The rating criteria for incomplete paralysis contemplate these symptoms. 

Moreover, with respect to the second Thun element, the Veteran is not employed. Nevertheless, the evidence has not suggested that his service-connected disabilities would cause a marked interference with his employment if he were working.  The Veteran was employed in a sedentary position as a shipping and receiving supervisor full-time, and the VA examiners have indicated that his disabilities would not have markedly interfered with sedentary employment, and while he lost some time from work due to his service-connected disabilities, there is no indication that his right and left lower extremity disabilities or neurogenic bladder markedly interfered with his work. Further, these disabilities have not resulted in recent hospitalization.  In light of the above, the Board concludes that the Veteran's service-connected disabilities do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. Therefore, an extra-schedular rating for the Veteran's right and left lower extremity radiculopathy and neurogenic bladder is denied.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy from May 30, 2006 to December 19, 2007 is denied.

Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy from May 30, 2006 to December 19, 2007 is denied.

Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy from December 19, 2007 to December 3, 2011 is denied.

Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy from December 19, 2007 to December 3, 2011 is denied.

Entitlement to an initial rating of 40 percent, but no greater, for right lower extremity radiculopathy from December 3, 2011 to April 9, 2013, is granted.

Entitlement to an initial rating of 40 percent, but no greater, for left lower extremity radiculopathy from December 3, 2011 to April 9, 2013, is granted.

Entitlement to an initial rating in excess of 40 percent for right lower extremity radiculopathy from April 9, 2013 is denied.

Entitlement to an initial rating in excess of 40 percent for left lower extremity radiculopathy from April 9, 2013 is denied.

Entitlement to an initial rating in excess of 10 percent for neurogenic bladder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


